Citation Nr: 1545453	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement dated in October 2012, and the RO issued a statement of the case dated in May 2014.  The Veteran filed a substantive appeal in May 2014.
 

FINDING OF FACT

Service connected coronary artery disease, rated 60 percent, prevents the Veteran from maintaining gainful employment for which he would otherwise be qualified.


CONCLUSION OF LAW

The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU is awarded where a Veteran's service connected disabilities prevent him from maintaining gainful employment for which he would otherwise be qualified, provided that where there is a single service connected disability, it is rated 60 percent disabling or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16.

The Veteran's only service-connected disability is coronary artery disease, rated 60 percent disabling, since the effective date of service connection, June 14, 2010.  

At an April 2012 VA examination for coronary artery disease, the examiner found that the Veteran's heart condition did not impact his ability work.  The Veteran was noted to have retired at age 62, not specifically because of his cardiac condition.  The Veteran was noted to do yard work and was unlimited in his daily activities by dyspnea or fatigue.  

At that point, the Veteran had not yet undergone stress testing.  In an addendum later that month, the VA examiner noted that the Veteran had only achieved a workload of 5 METs on stress testing and had an ejection fraction of 40 to 45 percent.  

In his application for increased compensation based on unemployability received in May 2012, the Veteran reported that he had worked as a meat cutter 40 to 46 hours per week from 1982 to 2009.  He had last worked in March 2010.  He had completed high school, but had no other training.

The Veteran submitted the report of his private physician dated in October 2012.  The physician reported that he treated the Veteran for his heart condition and that, because of the cardiac condition and his previous employment as a meat cutter, it was in the Veteran's best interest to refrain from this or other similar type of work.  

According to information in the April 2012 examination report, a workload of 5 METs or less would be consistent with activities such as light yard work, mowing a lawn with a power mower, and brisk walking; but not with activities such as golfing without a cart, mowing a lawn with a push mower, or heavy yard work.

According to the Bureau of Labor Statistics, work as a meat cutter is physically demanding.  Bureau of Labor Statistics, U.S. Department of Labor, Occupational Outlook Handbook, 2014-15 Edition, Butchers and Meat Cutters, 
on the Internet at http://www.bls.gov/ooh/production/butchers-and-meat-cutters.htm (visited October 22, 2015).

Although the VA examiner's tentative opinion provides evidence against the grant of TDIU; the subsequent stress test results, the private physician's opinion and the Veteran's educational and occupational experience all weigh in favor of finding that his service connected disability precludes employment for which he would otherwise be qualified.  In other words, the evidence weighs in favor of the grant of TDIU.  


ORDER

Entitlement to TDIU is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


